Notice of Pre-AIA  or AIA  Status
          The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action

1.       The amendment filed on 6/21/2022 has been entered.  
2.       Newly amended claim 1 no longer reads on the embodiments shown Figs.11-12 but solely on the embodiments shown in Figs.9 and 10 having the first tip of the first piercer (932/1032) extending toward the second piercer (934/1034). 
3.      Further, the newly amended claim 1 is no longer a generic claim to Species D since Figs.16A and 17 fail to show the limitation of “the first pierce having a first tip, wherein the first tip extends toward the second piercer” as required by amended claim 4.        Newly added claim 40, indirectly depending from amended claim 1, does not read on the embodiments shown in Figs.9 and 10 (which the amended claim 1 reads on).   None of the embodiments shown in Figs.9-10 has a cutting edge of the second blade (912/1012) and a cutting edge of the third blade (914/1014) oriented in no more than 20° with respect to each other.  Specifically, the angle formed by the cutting edges of the second (912) and third (914) blades shown in Fig.9B is more than 20°, and the angle formed the cutting edges of the second (1012) and third (1014) blades shown in Fig.10B is also more than 20°.  Accordingly, claim 40 has been withdrawn from further consideration as being directed to non-elected species.       

Claim Objection 
Claim 5 is objected to because of the following informalities:  
(1) In claim 5, line 1, “the first and the second piercers have” should read --the first piercer and the second piercer each has--.
Appropriate correction is required.

Claim Rejection – pre-AIA  35 U.S.C. 103(a) 
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Votolato (U.S. Patent No. 6,658,742) in view of Marshall (U.S. Patent No. D571,180).  
           Regarding claim 1, Votolato discloses a cutting apparatus (10) comprising:
           a first arm (12) having a first inner surface (16), and an opposable second arm (18) having a second inner surface (22) opposite the first inner surface (16);
a first blade (28) partially embedded in and extending from the first arm (12);
a cutting surface (32) extending from the second arm (18) toward the first blade (28) substantially as claimed except Votolato’s cutting apparatus (10) lacks a first piercer and a second piercer extending outward from an edge of the first arm (12).
           Marshall shows a knife having an arm (A, see Fig.2 as annotated below), and a first piercer (P1) and a second piercer (P2) each extending outward from an edge of the first arm (A), the first piercer (P1) having a first tip (T), and wherein the first tip (T) extends toward the second piercer (P2).  

    PNG
    media_image1.png
    324
    800
    media_image1.png
    Greyscale

         Thus, it would have been obvious to one skilled in the art to modify Votolato’s cutting apparatus (10) by providing the first arm (12) with two piercers with a tip of one of the piercers toward the other of the piercers to add an additional function (i.e. piercing function) to the cutting apparatus (10) and to ensure the safety of a user when using the cutting apparatus as taught by Marshall.    
           Regarding claims 2-4 and 9, the first piercer in Votolato’s modified cutting apparatus (10) extends in the direction of the first arm (12) as taught by Marshall rather than toward the inner surface (22) of the second arm (18) or away from or toward a space between the arms (12,18) or beyond a breadth of the second arm (18) as claimed.
           However, it would have been obvious to one having ordinary skill in the art to further modify Votolato’s cutting apparatus (10) by extending the first piercer in any desirable direction, including the claimed toward the inner surface (22) of the second arm (18) or away from or toward a space between the first arm (12) and the second arm (18) or beyond a breadth of the second arm (18), so long as the first piercer performs the requisite function of piercing a workpiece.  Here, Applicants have not specifically pointed out the criticality of having the first pierce extended in the claimed direction, but have disclosed it as an example of various possibilities.        
           Regarding claim 5, Marshall shows the first piercer (P1) and the second piercer (P2) each has a substantially mirrored shape with respect to each other.  Votolato thus modified also possesses such characteristic.
           Regarding claim 6, Marshall shows a first blade (B1, corresponding to the claimed second blade) positioned between the first piercer (P1) and the edge of the arm (A, corresponding to the claimed first arm).  Votolato thus modified also possesses such characteristic.  
           Regarding claim 7, Marshall shows a second blade (B2, corresponding to the claimed third blade) positioned between the second piercer (P2) and the edge of the arm (A, corresponding to the claimed first arm).  Votolato thus modified also possesses such characteristic.    
           Regarding claim 8, Marshall shows the first blade (B1, corresponding to the claimed second blade) bridging a gap (G, see the annotated Fig.2) between the first piercer (P1) and the edge of the arm (A, corresponding to the claimed first arm).  Votolato thus modified also possesses such characteristic.

Remarks
Applicant’s arguments with respect to claims 1-9 have been considered but are moot in light of the above new ground of rejection.

Action Made Final          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724